C

 

Careview Communication, Inc. 8-K [crvw-8k_062615.htm]

Exhibit 10.09

 

AMENDMENT TO 

REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT TO REGISTRATION RIGHTS AGREEMENT, dated as of June 26, 2015 (this
“Amendment”), is made by and among CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation (the “Company”), and the undersigned investors (together with their
respective successors and permitted assigns, the “Investors”).

 

WITNESSETH:

 

WHEREAS, the Company, HealthCor Partners Fund, L.P. (“HealthCor Partners”),
HealthCor Hybrid Offshore Master Fund, L.P. (“HealthCor Hybrid” and, together
with HealthCor Partners, the “HealthCor Parties”), and certain additional
investors are party to that certain Registration Rights Agreement, dated as of
April 21, 2011 (as amended from time to time, the “Registration Rights
Agreement”); and

 

WHEREAS, the Company and PDL BioPharma, Inc., a Delaware corporation, are
entering into on the date hereof that certain Registration Rights Agreement,
dated as of the date hereof (as amended from time to time, the “PDL Registration
Rights Agreement”); and

 

WHEREAS, pursuant to Section 11(c) of the Registration Rights Agreement and
subject to the terms and conditions contained herein, the Investors constitute
the Holders of not less than a majority of the then outstanding Registrable
Securities and the Investors and the Company desire to amend the Registration
Rights Agreement as set forth herein for the purposes of, among other things,
ensuring that the underwriter cut back provisions in the Registration Rights
Agreement are consistent with the underwriter cut back provisions in the PDL
Registration Rights Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants contained herein and in the Registration Rights
Agreement, which represent integral components of the transactions contemplated
hereby and thereby and shall be fully enforceable by the parties hereto, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Investors mutually agree as follows:

 

1.           Definitions.  Capitalized terms used in this Amendment but not
defined in this Amendment shall have the meanings ascribed to them in the
Registration Rights Agreement.

 

 

 

 

2.           Amendments to Registration Rights Agreement.

 

a.           Section 4(b) of the Registration Rights Agreement is hereby amended
and restated in its entirety to read as follows:

 

(b)  In the event of an Underwriting Request, the Company, together with all
Holders proposing to distribute their securities through such underwriting (the
“Participating Stockholders”), shall enter into an underwriting agreement in
customary form with the managing underwriter(s) selected for such underwriting
by the Requesting Stockholders, which underwriter(s) shall be reasonably
acceptable to the Company; provided, however, that no Holder shall be required
to make any representations or warranties concerning the Company or its
business, properties, prospects, financial condition or related
matters.  Notwithstanding any other provision of this Section 4, if the managing
underwriter(s) advises the Company and the Participating Stockholders in writing
that because the number of shares requested by the Participating Stockholders to
be included in the registration exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the
Requesting Stockholders or that marketing factors require a limitation of the
number of shares to be underwritten on behalf of the Participating Stockholders
(the “Underwritten Registration Cutback”), and such Underwritten Registration
Cutback results in less than all of the Registrable Securities of the
Participating Stockholders that are requested to be included in such
registration to actually be included in such registration, then the Company will
include in such registration, to the extent of the number which the Company is
so advised can be sold in (or during the time of) such offering without such
interference or affect on the price or sale: (i) if the PDL Holders have not
exercised their right to request inclusion in such registration statement
pursuant to the PDL Registration Rights Agreement, such number of Registrable
Securities shared pro rata among all of the Participating Stockholders based on
the total number of Registrable Securities held by each such Participating
Stockholder, or (ii) if the PDL Holders have exercised their right to request
inclusion in such registration statement pursuant to the PDL Registration Rights
Agreement, the aggregate of such number of (x) Registrable Securities and (y)
PDL Registrable Securities proposed to be included in such registration by the
PDL Holders shared pro rata among all of the Participating Stockholders and such
PDL Holders based on the number of Registrable Securities and PDL Registrable
Securities being requested for inclusion, respectively, by each such
Participating Holder and PDL Holder.  For the avoidance of doubt, the Company
shall not sell shares in any underwritten offering in connection with a
Registration Statement filed pursuant to Section 2 in the event of an
Underwritten Registration Cutback.  “PDL Holders” shall mean those holders of
the Company’s securities party to that certain registration rights agreement
dated June 26, 2015 by and between the Company and PDL BioPharma, Inc., a
Delaware corporation, as amended, supplemented or modified from time to time
(the “PDL Registration Rights Agreement”).  “PDL Registrable Securities” shall
have the same meaning as “Registrable Securities” as defined in the PDL
Registration Rights Agreement.

 

- 2 -

 

 

b.           Section 8 of the Registration Rights Agreement is hereby amended
and restated in its entirety to read as follows:

 

8.  Piggy-Back Registrations.  If at any time during the Effectiveness Period,
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the each Holder written notice of such determination and if,
within fifteen (15) days after receipt of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered.  Notwithstanding the foregoing, if the Company’s proposed
registration of equity securities hereunder is, in whole or in part, an
underwritten public offering, and the managing underwriter of such proposed
registration determines and advises in writing that the inclusion of all
Registrable Securities proposed to be included in the underwritten public
offering, together with any other issued and outstanding shares of the Company’s
common stock proposed to be included therein (such other shares hereinafter
collectively referred to as the “Other Shares”), would interfere with the
successful marketing of the Company’s securities, then the total number of such
securities proposed to be included in such underwritten public offering shall be
reduced, (i) first by the shares requested to be included in such registration
by the holders of Other Shares (excluding the shares requested for inclusion by
the PDL Holders), and (ii) second, if necessary, (A) one-half (½) by the
securities proposed to be issued by the Company, and (B) one-half (½) by the
aggregate of (x) the Registrable Securities proposed to be included in such
registration by the Holders and (y) the PDL Registrable Securities proposed to
be included in such registration by the PDL Holders, on a pro rata basis, based
upon the number of Registrable Securities and PDL Registrable Securities being
requested for inclusion, respectively by each such Holder and PDL Holder. The
shares of the Company’s common stock held by the Holders that are excluded from
the underwritten public offering pursuant to the preceding sentence shall be
withheld from the market by the holders thereof for a period, not to exceed 90
days from the closing of such underwritten public offering plus such additional
period of time as may be required to comply with Rule 2711 of the Financial
Industry Regulatory Authority, Inc. or any similar or successor rules thereto,
that the managing underwriter reasonably determines as necessary in order to
effect such underwritten public offering.  Notwithstanding anything to the
contrary contained herein, the amount of Registrable Securities required to be
included in the initial Registration Statement as described in this Section 8
shall not exceed the lesser of (a) the amount of Registrable Securities that
Holders request to have so registered pursuant to this Section 8 and (b) the
maximum amount of Registrable Securities which may be included in a Registration
Statement without exceeding the Rule 415 Amount.

 

3.           No Further Amendments.  Except as amended by this Amendment, the
Registration Rights Agreement shall remain in full force and effect in
accordance with its terms.

 

- 3 -

 

 

4.           Miscellaneous.

 

a.           Governing Law.  This Amendment shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Delaware, without
giving effect to principles of conflicts of law or choice of law that would
cause the laws of any other jurisdiction to apply.

 

b.           Construction.  The Company and the Investors acknowledge that the
Company and its independent counsel and the Investors and their independent
counsel have jointly reviewed and drafted this document, and agree that any rule
of construction and interpretation to the effect that drafting ambiguities are
to be resolved against the drafting party shall not be employed.

 

c.           Counterparts; Facsimile and Electronic Signatures.  This Amendment
may be executed in any number of counterparts, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement.  Counterpart signatures to this Amendment
delivered by facsimile or other electronic transmission shall be acceptable and
binding.

 

d.           Headings.  The section and paragraph headings contained in this
Amendment are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Amendment.

 

[Signature Pages Follow]

 

- 4 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Registration Rights Agreement as of the date and year first set forth above.

 

  CAREVIEW COMMUNICATIONS, INC.        By: /s/ Steven Johnson     Name: Steven
G. Johnson
Title:   President

 

[SIGNATURE PAGE TO AMENDMENT TO REGISTRATION RIGHTS AGREEMENT]

 

 

 

 

  INVESTORS:       HEALTHCOR PARTNERS FUND, L.P.       By: HealthCor Partners
Management L.P., as Manager       By: HealthCor Partners Management, G.P., LLC,
as General Partner       By: /s/ J. C. Lightcap   Name: Jeffrey C. Lightcap
Title: Senior Managing Director

 

  HEALTHCOR HYBRID OFFSHORE MASTER FUND, L.P.       By: HealthCor Hybrid
Offshore G.P., LLC, as General Partner        By: /s/ Joseph P. Healey Name:
Joseph P. Healey
Title:   Co-CEO

 



[SIGNATURE PAGE TO AMENDMENT TO REGISTRATION RIGHTS AGREEMENT]

 

 

